Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is made
as of December 4th, 2017 by and among AVALON HOLDINGS CORPORATION, an Ohio
corporation ("Avalon Holdings"), AVALON RESORTS AND CLUBS, INC., an Ohio
corporation ("Avalon Resorts and Clubs"), AVALON CLUBS, INC., an Ohio
corporation ("Avalon Clubs"), AVALON RESORTS, INC., an Ohio corporation ("Avalon
Resorts"), AVALON GOLF AND COUNTRY CLUB, INC., an Ohio corporation ("Avalon Golf
and CC"), AVALON LAKES GOLF, INC., an Ohio corporation ("Avalon Lakes Golf"),
AVALON COUNTRY CLUB AT SHARON, INC., a Pennsylvania corporation ("Avalon CC at
Sharon"), AVALON RESORT AND SPA, LLC, an Ohio limited liability company ("Avalon
Resort and Spa"), THE HAVANA CIGAR SHOP, INC., an Ohio corporation ("Havana"),
AVALON TRAVEL, INC. an Ohio corporation ("Avalon Travel"), and TBG, INC., an
Ohio corporation ("TBG" and, together with Avalon Holdings, Avalon Resorts and
Clubs, Avalon Clubs, Avalon Golf and CC, Avalon Lakes Golf, Avalon CC at Sharon,
Avalon Resort and Spa, Havana and Avalon Travel, the "Borrowers"), and LAUREL
CAPITAL CORPORATION, a Pennsylvania business corporation (the "Lender"), and
amends the Loan and Security Agreement dated December 20, 2016 among the
Borrowers and the Lender (the "Original Loan Agreement" and, together with this
Amendment, the "Agreement". Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Original
Agreement.

 

RECITALS:

 

A.     Pursuant to the Original Agreement, the Lender has made a term loan to
the Borrowers in the principal amount of $12,000,000 (the "2016 Loan").

 

B.     The 2016 Loan was used by the Borrowers to finance the costs of a project
consisting of (i) repaying and retiring the Borrowers' existing secured line of
credit from Home Savings and Loan Company of Youngstown, Ohio (the "Existing
Line of Credit"), (ii) paying the costs of renovating and expanding the Avalon
Inn and Resort facility, and (iii) paying the transaction costs relating to the
2016 Loan.

 

C.     The Borrowers and the Lender wish to amend the Original Agreement as
hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.     Amendment to Section 1.1 of Original Agreement. Section 1.1 of the
Original Agreement ("Definitions") is hereby amended by restating the definition
of "Total Fixed Charges" in its entirety to read as follows:

 

"Total Fixed Charges" means the sum of interest expense, regularly scheduled
payments of principal made on long term debt and capitalized lease obligations
during the period being measured, and dividends and distributions.

 

 

--------------------------------------------------------------------------------

 

 

2.      Amendment to Section 10.1 of Original Agreement. Section 10.1 of the
Original Agreement ("Notices") is hereby amended by restating the notice
addresses for the Lender to read as follows:

                                                     

  To the Lender:  Laurel Capital Corporation     6600 Brooktree Court, Suite
3000     Wexford, PA 15090-0839     Attn.:  William C. Zopf, Jr.           With
a copy to:           Eckert Seamans Cherin & Mellott, LLC     600 Grant Street,
44th Floor     Pittsburgh, PA  15219     Attn:  Christopher J. Rayl, Esquire"

 

 

3.      Amendment to Page 1 of Original Agreement.  Page 1 of the Original
Agreement is hereby amended by replacing, in the first and second lines of the
first paragraph, the words "30th day of November, 2016 " with "20th day of
December, 2016".
 
4.      Confirmation of Original Agreement.  All other provisions of the
Original Agreement shall remain in full force and effect except as expressly
modified hereby:

 

 

[The remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this First Amendment to Loan and Security Agreement has been
duly executed and delivered as of the date first written above.

 

BORROWERS:

 

AVALON HOLDINGS CORPORATION

 

 

By: /s/ Bryan P. Saksa  

Name: Bryan P. Saksa

Title: Chief Financial Officer and Treasurer

 

 

AVALON CLUBS, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

   

AVALON RESORTS, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

AVALON GOLF AND COUNTRY CLUB, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

   

AVALON LAKES GOLF, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

AVALON COUNTRY CLUB AT SHARON, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

   

AVALON RESORT AND SPA, LLC

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

THE HAVANA CIGAR SHOP, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

   

AVALON TRAVEL, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

TBG, INC.

 

 

By: /s/ Bryan P. Saksa

Name: Bryan P. Saksa

Title: Treasurer

     

lender:

 

LAUREL CAPITAL CORPORATION

 

 

By: /s/ William C. Zopf, Jr.

Name: William C. Zopf, Jr.

Title: Chief Executive Officer

 